DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the minimum" in line 6 of the claim.  Claims 18 and 19 each recites the limitation “the desired lens contour” in line 3 respectively. There is insufficient antecedent basis for these limitations in the claims.
Regarding claims 18 and 19, the applicant has written these claims to depend from claim 16. However, each of these claims include language that suggests they are meant to depend from claim 17. Applicant’s original claim set had these claims written as multiple dependent claims (1 or 2), so the office cannot be certain the applicant’s intentions. For the purposes of this action the office will consider the claims to be dependent on claim 16 as written. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-18, 20 and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quere et al. (PGPUB 20160161761 of record) in view of Quere et al. (PGPUB 20160114542 hereinafter Quere’4542).

Regarding claim 16, Quere discloses a method of determining at least one parameter of an ophthalmic lens having at least one optical function, the ophthalmic lens comprising a starting optical system and a complementary optical element intended to be disposed onto the starting optical system, the complementary optical element being obtained by additive manufacturing and configured to provide at least a part of the optical function of the ophthalmic lens ([0014]), the determining method comprising: 
- a step of providing two characterizing surfaces simulating two opposite surfaces of the complementary optical element (See Figs. 2-5 where each shown embodiment can be applied to the limitation – surfaces 27 and 28, 30 and 35 or 52 and 53), a thickness axis of the complementary optical element being defined perpendicular to one of the two characterizing surfaces ([0016]), the distance between the two characterizing surfaces along said thickness axis defining the thickness of the complementary optical element (Figs. 2-5).
While it is critical that the thickness between the two characterizing surfaces be within a specified range in order for the lens to properly function (also, note that the applicant’s language allows for the overall thickness of the additive portion of the lens OR the thickness at a particular radius), Quere does not explicitly disclose 
- a step of optimizing the distance between the two characterizing surfaces along the thickness axis so that the thickness of the complementary optical element reaches a thickness threshold while complying with the optical function of the ophthalmic lens, and 
- a step of determining at least one parameter of the ophthalmic lens on the basis of said optimized distance.
	However, Quere’4542 teaches an ophthalmic lens manufacturing method that includes the steps of 
- a step of optimizing the distance between the two characterizing surfaces along the thickness axis so that the thickness of the complementary optical element reaches a thickness threshold while complying with the optical function of the ophthalmic lens ([0043]), and 
- a step of determining at least one parameter of the ophthalmic lens on the basis of said optimized distance ([0056]-[0058]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Quere and Quere’4542 such that the distance between characterizing surfaces were optimized motivated by improving lens shape precision ([0009]).

Regarding claim 17, modified Quere discloses wherein the method comprises also: 
- a step of providing a desired lens contour (Figs. 2 and 3 as well as [0043], [0134]-[0135] of Quere’4542 or Figs. 2-5 of Quere where the edge of the lens is contoured to fit a lens frame),
- a step of determining one point in the desired lens contour where the thickness of the complementary optical element along the thickness axis has the minimum value within said contour, during the optimizing step, the distance between the two characterizing surfaces along the thickness axis being optimized so that the thickness of the complementary optical element at said point reaches the thickness threshold while complying with the optical function of the ophthalmic lens (Figs. 2 and 3 as well as [0134]-[0135] of Quere’4542 and note that the process disclosed by Quere and Quere’4542 are machining processes where the position of additive elements must be known or else the manufacture of the lens cannot take place. Further, the finished lens in either case must function as an ophthalmic lens, or else the device is broken and not usable for its intended purpose. Also, see Quere Figs. 2-5 where the edge of the lens is contoured, which requires the steps of finding the edge of the additive portion of the lens and the base lens and then machining those edges. In the case of Fig. 5, the edge is the minimum thickness.).

Regarding claim 18, modified Quere discloses wherein the ophthalmic lens is intended to be mounted within an opening of a frame, the desired lens contour being defined to match the opening (At least [0115], [0203] and [0235] of Quere).

Regarding claim 20, modified Quere discloses wherein one of the two characterizing surfaces defines an outer surface (23) of the starting optical system on which the complementary optical element is intended to be deposited, the other characterizing surface defining an external boundary surface of the complementary optical element (At least 53, 33 or 27).

Regarding claim 24, modified Quere discloses further comprising a step of determining said two characterizing surfaces depending on measurements taken on a user or on at least one picture of the user ([0022], [0044] lenses that are prescribed require some measurement of the wearer).

Regarding claim 25, modified Quere discloses a method of manufacturing an ophthalmic lens having at least one optical function, comprising: 
- a step of determining at least one parameter of the ophthalmic lens according to the method of claim 16 ([0056]-[0058] of Quere’4542), 
- a step of additively manufacturing the complementary optical element according to the at least one determined parameter with an optimized thickness by depositing a plurality of predetermined volume elements on a predetermined build support (21), the complementary optical element being configured to provide at least a part of the optical function of the ophthalmic lens (at least [0022] or [0044] of Quere).

Regarding claim 26, modified Quere discloses wherein the additively manufacturing step to manufacture the complementary optical element is one among polymer jetting and stereolithography ([0034] of Quere).

Regarding claim 27, modified Quere discloses wherein the build support is a starting optical system (21).

Regarding claim 28, modified Quere discloses further comprising a step of assembling the complementary optical element to a starting optical system to obtain the ophthalmic lens (Figs. 2-5 of Quere where the method includes a plurality of assembling steps including the additive manufacturing steps).

Regarding claim 29, modified Quere discloses an ophthalmic lens having at least one optical function, the ophthalmic lens being obtained by the manufacturing method according to claim 25, the ophthalmic lens comprising: 
- a starting optical system (21); 
- a complementary optical element onto a surface of the starting optical system (Figs. 2-5, 60), the complementary optical element providing at least a part of the optical function of the ophthalmic lens, wherein the complementary optical element is obtained by additive manufacturing by depositing a plurality of predetermined volume elements on a predetermined build support ([0034]), wherein the complementary optical element has at least one area having an optimized thickness value below or equal to 150 μm, preferably to 100 μm, more preferably to 50 μm ([0043] of Quere’4542).

Regarding claim 30, modified Quere discloses wherein the starting optical system comprises a first surface intended to face an eye of a user when the ophthalmic lens is mounted on a frame worn by the user, and a second surface opposite to the first surface, the complementary optical element being disposed on either the first or the second surfaces of the starting optical system (Figs. 2-5 where the glasses are shown as typical frames where a first surface would face a wearer’s eye and a second surface would face away and include the complementary optical element on either surface).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quere in view of Quere’4542 and further in view of Moine et al. (PGPUB 20160091733).

Regarding claim 19, modified Quere does not disclose wherein the ophthalmic lens is intended to be mounted in an opening of a frame, the desired lens contour being defined to be larger than the opening.
However, Moine teaches a lens that may include an additive manufacturing step ([0107]) wherein the ophthalmic lens is intended to be mounted in an opening of a frame, the desired lens contour being defined to be larger than the opening (Figs. 2 and 4 and [0068]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Quere and Moine such that the contour was larger than the frame opening motivated by improving lens stability within the lens.


Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quere in view of Quere’4542 and further in view of Quere et al. (PGPUB 20160101573 hereinafter Quere‘1573).

Regarding claim 21, modified Quere does not disclose wherein the optimizing step forms a loop comprising: 
- a step of varying the distance between the two characterizing surfaces, - a step of determining if the thickness of the complementary optical element has reached the thickness threshold, the loop being repeated until the thickness threshold is reached.
However, Quere’1573 teaches a method of additive manufacturing an ophthalmic lens comprising:
-a step of varying the distance between the two characterizing surfaces (Fig. 5 and [0126]-[0128]), 
- a step of determining if the thickness of the complementary optical element has reached the thickness threshold, the loop being repeated until the thickness threshold is reached (Fig. 5 and [0126]-[0128]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Quere and Quere’1573 such that there was an iterative loop for reaching the thickness threshold motivated by improving manufacturing accuracy.

Regarding claim 22, modified Quere does not disclose wherein the thickness threshold is a thickness range, the optimizing step comprising a step of determining if the thickness of the complementary optical element is within the thickness range.
.However, Quere’1573 teaches a method of additive manufacturing an ophthalmic lens herein the thickness threshold is a thickness range, the optimizing step comprising a step of determining if the thickness of the complementary optical element is within the thickness range (Fig. 5 and [0126]-[0128] and Fig. 8 step 403).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Quere and Quere’1573 such that there was a thickness threshold range motivated by reducing manufacturing costs.

Regarding claim 23, modified Quere teaches wherein the thickness range is set between 0 μm and 150 μm , 6Docket No. 0528-247687US preferably between 10 μm and 100 μm, more preferably between 20 μm and 50 μm ([0043] of Quere’4542).

Regarding claim 24, modified Quere discloses further comprising a step of determining said two characterizing surfaces depending on measurements taken on a user or on at least one picture of the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872